945 F.2d 1187
13 ITRD 1703
CHRYSLER MOTORS CORPORATION, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 91-1190.
United States Court of Appeals,Federal Circuit.
Oct. 8, 1991.

Appealed from the United States Court of International Trade;  Judge Gregory W. Carman.
Joseph S. Kaplan, Ross & Hardies, New York City, argued for plaintiff-appellant.   With him on the brief was Michelle F. Forte, of counsel.
Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, Commercial Litigation Branch, Dept. of Justice, of New York, New York City, argued for defendant-appellee.   With him on the brief were Stuart M. Gerson, Asst. Atty. Gen. and David M. Cohen, Director.   Also on the brief was Edward N. Maurer, U.S. Customs Service, of counsel.
Barton C. Green, Sr. Vice President, Gen. Counsel, Secretary & Treasurer, American Iron and Steel Institute, Washington, D.C., represented amicus curiae, American Iron and Steel Institute.   Alexander W. Sierck, Beveridge & Diamond, P.C., Washington, D.C., represented amicus curiae, Automotive Parts and Accessories Ass'n and American Iron and Steel Institute.
Prior Report:  755 F.Supp. 388.
Before NIES, Chief Judge, and NEWMAN and RADER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Chrysler Motors Corporation appeals the decision of the Court of International Trade1 denying drawback for duty paid on certain merchandise transferred by Chrysler to a foreign-trade zone, the court holding that the merchandise is not considered exported on the facts that pertain.   On the opinion of the Court of International Trade, which we adopt, the decision is


2
AFFIRMED.



1
 Chrysler Motors Corporation v. United States, 755 F.Supp. 388 (Ct.Int'l Trade 1990)